As filed with the U.S. Securities and Exchange Commission on December 2 , 2013. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDED AND RESTATED APPLICATION FOR AN ORDER PURSUANT TO SECTION 6(c) OF THE INVESTMENT COMPANY ACT OF 1 19(b) OF THE ACT AND RULE 19b-1 UNDER THE ACT (File No. 812-14213) THE MEXICO EQUITY & INCOME FUND, INC. PICHARDO ASSET MANAGEMENT, S.A. DE C.V. c/o U.S. BANCORP FUND SERVICES, LLC MILWAUKEE, WISCONSIN53202 Communications, Notice and Order to: Phillip Goldstein The Mexico Equity & Income Fund, Inc. c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, Wisconsin53202 Maria Eugenia Pichardo Pichardo Asset Management, S.A. de C.V. Paseo de Tamarindos 45-201 Bosques de las Lomas Mexico DF 05120 Copies to: Thomas R. Westle, Esq. Blank Rome LLP 405 Lexington Avenue, 23rd Floor New York, NY10174 (212) 885-5239 Cover Page for 22 Sequentially Numbered Pages (including Table of Contents and Exhibits) TABLE OF CONTENTS Page I. DESCRIPTION OF THE APPLICANTS 1 II. RELIEF REQUESTED 2 III. REPRESENTATIONS OF THE APPLICANTS 3 IV. JUSTIFICATION FOR THE REQUESTED RELIEF 4 A. RECEIPT OF THE ORDER WOULD SERVE STOCKHOLDER INTERESTS 4 B. THE FUND’S STOCKHOLDERS WOULD RECEIVE INFORMATION SUFFICIENT TO CLEARLY INFORM THEM OF THE NATURE OF THE DISTRIBUTIONS THEY ARE RECEIVING. 5 C. UNDER CERTAIN CIRCUMSTANCES, RULE 19B-1 GIVES RISE TO IMPROPER INFLUENCE ON PORTFOLIO MANAGEMENT DECISIONS, WITH NO OFFSETTING BENEFIT TO STOCKHOLDERS. 6 D. OTHER CONCERNS LEADING TO ADOPTION OF RULE 19B-1 ARE NOT APPLICABLE. 6 E. FURTHER LIMITATIONS OF RULE 19B-1. 7 F. GENERAL 8 V.
